DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed 12/23/20 has been accepted and entered. Accordingly, independent claims 1, 4-5, 9 and 17 are amended.   

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5 were previously rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Specifically, the limitations “selecting a minimum filter parameter” as recited in claim 4 and “selecting a maximum filter parameter” since the claims do not state what is maximum or minimum, rendering the claim indefinite. It is recommended to indicate what particular value, measurement, frequency, etc. is “maximum” and “minimum” to clarify the claim language. 
Claims 4-5 have been amended to recite “arbitrating the plurality of filter parameters comprises selecting, as the at least one final filter parameter, a filter parameter of the plurality of filter parameters which has a lowest filter parameter value” and “arbitrating the plurality of filter parameters comprises selecting, as the at least one final filter parameter, a filter parameter of the plurality of filter parameters which has a highest filter parameter value”, respectively.  However, the claims still do not indicate what unit of measure is used to determine “highest” or “lowest” i.e., what particular value of measurement, such 
Accordingly, the metes and bounds of the claim requirements are indefinite since the claim language fails to specify how the various different filter parameters could be compared with a common unit of measurement or standard to ascertain a lowest or highest value (i.e., how could it be determined whether natural frequencies are higher or lower than damping ratios or a metric related to motor position or a phase angle, for example).
In addition, claims 3 and 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Specifically, with respect to claim 3, the limitation of claim 1 “filtering a motor torque command using the filter, a filtered motor torque command being applied to a motor to generate a corresponding amount of torque” combined with claim 3 requiring “dynamically configuring the filter comprises disabling the filter” renders claim 3 indefinite since a disabled filter cannot filter a motor torque command or apply the filtered motor torque command to a motor to generate a corresponding amount of torque. The combination of claims 9 and 14 result in the same indefiniteness with respect to claim 14.
	Claims 9-20 are further rejected under 112(b) for lacking antecedent basis with respect to the limitation “the filter module” recited in at claims 9 and 15-17 and 19-20. Claims 10-14 and 18 are rejected on the basis of their dependency. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 4-5 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. One of ordinary skill in the art would not know how to make or use the invention described in claims 3-4 given the guidance in the specification since the claims still do not indicate what unit of measure is used to determine “highest” or “lowest” i.e., what particular value of measurement, such as frequency, for example, is highest or lowest. For example, The “filter parameter” could also be a cutoff frequency (¶ 33), “natural frequencies”, damping ratios or Θd (Spec. ¶ 34-36 “the filter parameters .omega..sub.n, .omega..sub.d, .zeta..sub.n and .theta..sub.d”) wherein Θd is not specifically defined, but may represent change in motor position (Spec. ¶19 “ΔΘ is the change in position during the sampling interval”) or a representation of phase angle, although “phase” is not recited in the specification. 
Accordingly, a PHOSITA would not know how the various different filter parameters could be compared with a common unit of measurement or standard to ascertain a lowest or highest value (i.e., how could it be determined whether natural frequencies are higher or lower than damping ratios or a metric related to motor position or a phase angle, for example).

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 


An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: 
Independent claim 9 includes: 
(1) “a filter parameter generator configured to compute a plurality of filter parameters”
(2) “a parameter arbitrator configured to determine at least one final parameter”
(3) “a filter configured to generate a filtered motor torque command”

(A)  Each of the limitations recited above use the generic placeholder “module” for performing a claimed function.  See MPEP 2181, 1A (“The following is a list of non-structural generic placeholders that may invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, paragraph 6: "mechanism for," "module for," "device for," "unit for," "component for," "element for," "member for," "apparatus for," "machine for," or "system for." Welker Bearing Co., v. PHD, Inc., 550 F.3d 1090, 1096, 89 USPQ2d 1289, 1293-94 (Fed. Cir. 2008”).  Accordingly, recitations of “unit” in [1]–[7] above pass prong A. 
(B) each of the phrases following the underlined portion in items (1)-(3) constitute functional language modifying the generic terms in prong (A), respectively. 
(C) each of the underlined terms in (1)-(3) above do not connote sufficient structure for performing the claimed function. In addition, none of the generic placeholders recited in (A) are modified by sufficient structure, material, or acts for performing the claimed function. 
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
Specifically, the corresponding structure for (1)-(3), respectively, includes:
(1) 210, FIG. 3 “filter parameter determination”; ¶42 (“filter parameter determination module 210 . . . Functions similar to the ones presented above”); ¶ 44 “an absolute value . . . is computed”) 
(2) 220, FIG. 3; ¶ 47 (240 can be “arbitration logic”, “a function”).
(3) 240, FIG. 3 (“dither noise module”); ¶ 33 (“may be a simple low pass filter or a more complex filter such a band-reject filter”); ¶38 (“low pass filter”)
(1)-(3) ¶ 31 (“The components include hardware components and software components”). 
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 


Allowable Subject Matter 
Claims 1-20 include allowable subject matter and further claims 3-5 and 9-20 would be allowable if the 112 rejections cited above are complied with. 
The following is an examiner’s statement of reasons indicating allowable subject matter.  The prior art does not teach, disclose or suggest the limitation of “attenuating dither noise in a steering system, the method comprising: 
computing a plurality of filter parameters, each filter parameter based on a corresponding signal in the steering system; 
determining at least one final filter parameter from the plurality of filter parameters by arbitrating the plurality of filter parameters; 
dynamically configuring a filter using the at least one final filter parameter; and 
filtering a motor torque command using the filter, a filtered motor torque command being applied to a motor to generate a corresponding amount of torque; and 
wherein at least one of the plurality of filter parameters is configured to attenuate frequencies corresponding to dither noise based on a motor velocity of the motor or a motor acceleration of the motor being less than a corresponding threshold value” as recited in amended claim 1 and similarly recited in amended claims 9 and 17.  The dependent claims include allowable subject matter on the basis of their dependency. 
The closest prior art, Burton, discloses dynamically configuring a filter using the at least one final filter parameter and filtering a motor torque command using the filter (adaptive torque filter 124, torque command 126, FIG. 2)(¶64 “The torque assist signal .tau..sub.assist may be filtered through an adaptive torque filter G.sub.f, indicated at 124, to determine the motor command signal .tau..sub.cmd.”), 
a filtered motor torque command being applied to a motor to generate a corresponding amount of torque; (¶ 10 “controlling an electric assist motor for providing steering assist in response to a sensed torque signal . . . The electric assist motor is commanded to provide steering assist in accordance with the torque command signal .tau..sub.cmd”) (¶36 “an electric assist motor 50 is operatively connected to at least one of the plurality of filter parameters is configured to attenuate frequencies corresponding to dither noise based on a motor velocity of the motor or a motor acceleration of the motor being less than a corresponding threshold value” in combination with all other limitations recited in claim 1. 
In addition, there was no other prior art reference including previously cited Naik or Hales that taught, disclosed or suggested these features, nor is there any reason to modify or combine prior art references in the manner recited in claim 1 absent the applicant's disclosure. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH J MALKOWSKI whose telephone number is (313)446-4854.  The examiner can normally be reached on 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KENNETH J MALKOWSKI/Primary Examiner, Art Unit 3667